Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, assembly mounted on a workbench found in claim 5 and a pull handle of the chainsaw in claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
On 2nd page of the claims, claim 5,  uses the term “mounted” while in the specification paragraph [0019] uses the term “installed”, however, in neither case does the applicant provide a written description on how the chainsaw is connected to a workbench, tabletop, bed of trailer, or pickup truck. The examiner cannot tell if the intent was for the chainsaw to just be placed on one of these platforms, fastening to these platforms, or clamping to these platforms.  It is unclear how the chainsaw is intended to be “mounted” or “installed” as it is not defined in the claim or specification. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 4 recites the limitation "the pull handle".  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the examiner will assume the claims are intended for a gas powered chainsaw and not an electric powered chainsaw and that claim 4 is written as “a pull handle” instead.
  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-3 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Rice (US 3949817).
Regarding Claim 1, Rice discloses a platform (fig. 3, item 14) having a proximal end and a distal end, the platform having a top surface (fig. 3, side indicated by item 14); an upstanding anchor hook (fig. 3, item 19) extends from the top surface of the platform near its proximal end, the upstanding anchor hook configured to receive a front handle (fig. 1, item 10) of a chainsaw (fig. 1, item 3) restricting the vertical movement of the front handle; and a clamp (fig. 3, item 21 and 22) coupled to the distal end of the platform and configured to receive a rear handle (fig. 1, item 23) of the chainsaw, the clamp configured to restricts vertical movement of the rear handle (fig. 3, obvious item 14 would restrict vertical movement).
Regarding Claim 2, Rice discloses the upstanding anchor hook and the clamp configured to limit the horizontal and vertical movement of the chainsaw for immobilizing the chainsaw (fig. 3, obvious item 14 and item 19 would restrict vertical and horizontal movement).
Regarding Claim 3, Rice discloses an upstanding shaft (fig. 3, item 22 bolt with shaft) that extends from the top surface of the platform and an arm swivelly (fig. 3, item 21, the bolt when loosened then item 21 would swivel) coupled to the shaft, the arm configured to be switched between an engaged state (fig. 1, item 21, the bolt when tighten down by item 22 clamp the rear handle clamps down on item 14) and a disengaged state (fig. 1, item 21 loose item 22 clamp up from item 14 would allow item 21 to rotate away from the rear handle), in the engaged state, the arm is hooked to the rear handle of the chainsaw.
Claim 4 and 6 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by O’Brien (US 7322334).
Regarding Claim 4, O’Brien discloses providing an assembly (fig. 1, item 10), the assembly comprising: a platform (fig. 1, item 80) having a proximal end and a distal end, the platform having a top surface (fig. 1, side of item 80 facing item 90), an upstanding anchor hook (fig. 1, item 70, Col. 3, lines 15-40) extends from the top surface of the platform near its proximal end, the upstanding anchor hook configured to receive a front handle (fig. 3, item 104, Col. 3, lines 15-40) of a chainsaw (fig. 3, item 100) restricting a vertical movement of the front handle, and a clamp (fig. 1, item 70, Col. 3, lines 15-40) coupled to the distal end of the platform and configured to receive a rear handle (fig. 3, item 103, Col. 3, lines 15-40) of the chainsaw, the clamp configured to restricts vertical movement of the rear handle (Col. 3, lines 15-40 prevent chainsaw from detaching…increase the stability of the apparatus and chainsaw during use of the apparatus); hooking the front handle of the chainsaw to the upstanding anchor hook; clamping the rear handle of the chainsaw to the clamp immobilizing the chainsaw; and pulling (fig. 4, Col. 4, lines 3-19 hand or foot ) the pull handle (fig. 4, item 102) of the chainsaw (Of note, there is no defined step by step process in this claim.  Currently written it is X happens, Y happens, Z happens but there is no requirement to follow these three actions in any order as it is currently written.  The claim as written, pulling the handle of the chainsaw does not mean it happens after the clamping and immobilizing the chainsaw. Also, an assumption has to be made that the chainsaw is gas and not electric).  
Regarding Claim 6, O’Brien discloses providing the upstanding anchor hook and the clamp are configured to limit the horizontal and vertical movement of the chainsaw for immobilizing the chainsaw (fig. 3, Col. 3, lines 15-40).
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over O’Brien (US 7322334) as applied to claim 4, in further view of Barnhill (US 8517067).
Regarding Claim 5, O’Brien does not explicitly state or show the assembly mounted on a workbench. However, Barnhill teaches assembly mounted on a workbench (figs. 1-2, item 52 mounted to table item 150).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to mount the chainsaw assembly in O’Brien to a workbench as in Barnhill, because a chainsaw assembly mounted on a workbench provides the chainsaw a stable surface for cutting a workpiece and safety to the user to prevent kickback (Col. 1, line 30 to Col. 2, line 15).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached form PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy Brady whose telephone number is (571) 270-5176.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J. Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY BRADY/Examiner, Art Unit 3723         



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723